EXHIBIT 32.1 CERTIFICATIONSPURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Cyberlux Corporation (the “Company”) on Form 10-Q for the quarter ended June 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the respective capacities and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. CYBERLUX CORPORATION Date:August 16, 2010 By: /s/MARK D. SCHMIDT Mark D. Schmidt Chief Executive Officer (Principal Executive Officer) Date:August 16,2010 By: /s/DAVID D. DOWNING David D. Downing Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
